DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an image display unit configured to display” of Claim 1 which is closest mapped to Element 20 of Figure 1.
“a sound output unit configured to output a sound” of Claim 1 which is closest mapped to Elements 32 and 34 of Figure 1.
“a mounting state determination unit configured to determine a mounting state” of Claim 1 which is closest mapped to Element 160 of Figure 4.
“an image sound output control unit (Figure 6, Element 105.  Paragraphs 126 - 130) configured to turn ON/OFF display” of Claim 1 which is closest mapped to Element 170 of Figure 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1 – 2 and 4 – 8 (renumbered 1 – 7) are allowed.
The following is an examiner’s statement of reasons for allowance:
Lee et al. (U.S. PG Pub 2015/0130711) teach a head-mounted display apparatus (Figure 1 and 3, Element 10), comprising: an image display unit (Figure 6, Element 101) configured to display an image; a sound output unit (Element Audio Output Unit) configured to output a sound; a mounting state determination unit (Element 102) configured to determine a mounting state (Elements Top Left, Middle Left, and Bottom Left) of the head-mounted display apparatus (Element 10); and an image sound output control unit (Element 105) configured to turn ON/OFF display (Paragraph 126) of an image by the image display unit (Element 101), and turn ON/OFF an output of a sound (Paragraph 126) by the sound output unit (Element Audio Output Unit), based on the mounting state, wherein the mounting state determination unit (Element 102) determines whether the mounting state is a first state (Element Top Row) where the head-mounted display apparatus (Element 10) is mounted in a position in which an image is visually recognizable, and determines whether the mounting state is a second state (Element Bottom Row) where the head-mounted display apparatus (Element 10) is mounted on a head, and the image sound output control unit (Element 105) is configured to turn ON display of an image and an output of a sound when (Element Top Row) the mounting state is the first state (Element Top Row), turn OFF display of an image and turn ON an output of a sound when (Element Bottom Row) the mounting state is not the first state (Element Top Row) and is the second state (Element Bottom Row), and turn OFF display of an image and an output of a sound when (Element Bottom Row) 
Kato et al. (U.S. PG Pub 2009/0243970) teach a hinge (Figure 22a – 22c, Element 52) configured to couple the front frame (Element 11) and the temples (Element 13b) in an openable and closable manner; and a pressure sensor (Figure 55, Element 520) configured to detect pressure when the hinge (Element 52) is open (Seen in Figure 22), wherein the mounting state determination unit determines whether the mounting state is the second state or is not the second state by using pressure detected by the pressure sensor (Paragraph 473.  Kato et al. discloses that the pressure sensor determines whether the head mounted display is in a mounted or non-mounted position.).
Kobayashi (U.S. PG Pub 2018/0176547) teach comprising an acceleration sensor (Paragraph 4, Element 111) and a gyro sensor (Element 111), wherein the mounting state determination unit detects, by using the acceleration sensor (Element 111), a vibration (Paragraph 306) when the head-mounted display apparatus is picked up, measures, by using the gyro sensor (Element 111), a mounting angle (Figure 9) of the head-mounted display apparatus (Element 100) before and after the detection of the vibration (Paragraph 306), and determines whether the mounting state is the first state (Element content A) or is not the first state (Element content A) by using a change in the mounting angle.
However, the prior art of record fails to disclose at least the limitations “a front frame configured to support the image display unit; a contact sensor disposed in the front frame; a camera disposed in the front frame;…the mounting 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kobayashi (U.S. PG Pub 2016/0062457) disclose a heads-up display that displays three display modes based on the different positions of the heads-up display.
Gil et al. (U.S. Patent No. 10,055,887) a device that can alter the content of a head mounted display based on the position and/or input of the head mounted display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625